PLS REPO FACILITY EXECUTION

AMENDMENT NO. 9 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 9 to Amended and Restated Master Repurchase Agreement, dated as of
October 30, 2015 (this “Amendment”), among Credit Suisse First Boston Mortgage
Capital LLC (the “Buyer”), PennyMac Loan Services, LLC (the “Seller”) and
Private National Mortgage Acceptance Company, LLC  (the  “Guarantor”).

 

RECITALS

 

The Buyer, the Seller and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of May 3, 2013 (as amended by
Amendment No. 1, dated as of September 5, 2013, Amendment No. 2, dated as of
January 10, 2014,  Amendment No. 3, dated as of March 13, 2014, Amendment No. 4,
dated as of April 30, 2014,  Amendment No. 5, dated as of May 22, 2014,
Amendment No. 6, dated as of June 3, 2014, Amendment No. 7, dated as of October
31, 2014, and Amendment No. 8, dated as of December 23, 2014, the “Existing
Repurchase Agreement”; as further amended by this Amendment, the “Repurchase
Agreement”) and the related Pricing Side Letter, dated as of May 3, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Pricing Side Letter”).  The Guarantor is party to that certain Guaranty (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of August 14, 2009,  by the Guarantor in favor of
Buyer.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Repurchase Agreement and Guaranty, as
applicable. 

The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions.  Section 2 of the Existing Repurchase Agreement is
hereby amended by deleting the definition of “Termination Date” in its entirety
and replacing it with the following:

“Termination Date” means the earlier of (a) December 15, 2015, and (b) the date
of the occurrence of an Event of Default. 

 

SECTION 2. Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

 

-1-

LEGAL02/35937094v3

--------------------------------------------------------------------------------

 



2.1 Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

 

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Seller and the Guarantor;  and

 

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

 

SECTION 3. Representations and Warranties.  Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

 

SECTION 4. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 5. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

 

SECTION 7. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8. Reaffirmation of Guaranty.  The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Buyer under the Repurchase
Agreement and related Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 



‑2‑

LEGAL02/35937094v3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

By:    /s/ Margaret Dellafera
Name:  Margaret Dellafera
Title:    Vice President

PENNYMAC LOAN SERVICES, LLC,  as Seller

By: /s/ Pamela Marsh
Name:  Pamela Marsh
Title:    Executive Vice President, Treasurer

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor 

By:    /s/ Pamela Marsh
Name:  Pamela Marsh
Title:    Executive Vice President, Treasurer

 

 

Signature Page to Amendment No. 9 to Amended and Restated Master Repurchase
Agreement

--------------------------------------------------------------------------------